DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a non-final rejection on the merits. Claims 1-29 are currently pending and have been considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/1/2019 has been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 2019/0196487; hereinafter Akiyama) in view Kindo (US 2018/0292834; hereinafter Kindo).
Regarding Claim 1:
Akiyama discloses an obstacle avoidance apparatus, comprising: 
a processor to execute a program (Akiyama, Para. [0107], Akiyama discloses a processor for execution of a program for each function); and 
a memory to store the program which, when executed by the processor (Akiyama, Para. [0107], Akiyama discloses the programs to perform functions are stored in memory), performs processes of: 
predicting movement of an obstacle around a subject vehicle, based on obstacle information including information on a position of the obstacle (Akiyama, Para. [0043], Akiyama discloses sensors to determine size and positional relationships of obstacles surrounding the vehicle); 
establishing a constraint on a state quantity or a control input of the subject vehicle by determining whether to steer right or left around the obstacle based on the predicted movement of the obstacle (Akiyama, Para. [0040-0041], Akiyama discloses the vehicle steering right or left to avoid obstacles, overtaking of vehicles, merging, etc.) and defining a no-entry zone for preventing the subject vehicle from colliding with at least the obstacle (Akiyama, Para. [0047], Akiyama discloses calculating an avoidance distance (i.e. zone) which is needed to avoid collisions with at least obstacles);
wherein the processor incorporates, into the no-entry zone, an area to the left of the obstacle when determining to steer right around the obstacle, and incorporates, into 25the no-entry zone, an area to the right of the obstacle when determining to steer left around the obstacle (Akiyama, Para. [0047], Akiyama discloses calculating an avoidance distance (i.e. zone) which is needed to avoid collisions with at least obstacles).  
Kindo, in the same field of endeavor of autonomous vehicle control, discloses setting an evaluation function for evaluating at least a route following error as an evaluation item so that a degree of evaluation increases as the route following error is smaller, the route following error being an error in a predicted route with respect to a target route of the subject vehicle (Kindo, Para. [0167-0173], Kindo discloses a reliability calculation unit which calculates the reliability of a path based on the independent moving obstacle prediction and the reliability of sensing of the host vehicle, with the reliability increased as the distance to the moving obstacle is decreased over time); 
computing, under the constraint, a solution for increasing the degree of evaluation on the evaluation function (Kindo, Para. [0173], Kindo discloses narrowing down the paths (increasing degree of evaluation) by the reliability calculation unit based on the estimations of the positions of the host vehicle and moving obstacle); 
computing a predicted value of the state quantity of the subject vehicle based on the solution (Kindo, Para. [0094], Kindo discloses the third path generation calculates a path of the host vehicle and the moving obstacle); and  
computing a target value of an actuator that controls an amount of steering of the subject vehicle, based on at least one of the solution and the predicted value of the state quantity (Kindo, Para. [0072], Kindo discloses a travelling controller which controls the traveling of the host vehicle based on the traveling plan generation unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include a reliability calculation (evaluation function) as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 2:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Kindo, in the same field of endeavor of autonomous vehicle control, discloses wherein evaluation items of the evaluation function include a speed following 5error that is an error in a predicted speed with respect to a target speed of the subject vehicle, and the degree of evaluation on the evaluation function increases as the speed following error is smaller (Kindo, Para. [0168], [0175], Kindo discloses the reliability calculation unit calculates the reliability of the independent moving obstacle prediction, which is based at least on the speed of the obstacle), and 
the processor computes a target value of an actuator that controls an amount of acceleration or deceleration of the subject vehicle (Kindo, Para. [0072], Kindo discloses a travelling controller which controls the traveling of the host vehicle based on the traveling plan generation unit).  
Akiyama to include a reliability calculation based in part on the target speed of the subject vehicle as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 3:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor determines to steer right around the obstacle when the obstacle is to the left of a center of a traveling lane of the subject vehicle, and determines to steer left around the obstacle when the obstacle is to the right of the center of the traveling lane of the subject vehicle (Akiyama, Para. [0040], Figs. 3-5, Akiyama discloses the vehicle is steered right or left dependent on the location of the obstacle).
Regarding Claim 4:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor determines to steer right around the obstacle when there is a space to the right of the obstacle where the subject vehicle can travel (Akiyama, Para. [0040], Figs. 3-5, Akiyama discloses the vehicle is steered right or left dependent on the location of the obstacle).  
Regarding Claim 5:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
wherein the processor determines to steer left around the obstacle when there is a space to the left of the obstacle where the subject vehicle can travel (Akiyama, Para. [0040], Figs. 3-5, Akiyama discloses the vehicle is steered right or left dependent on the location of the obstacle).  
Regarding Claim 6:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Kindo, in the same field of endeavor of autonomous vehicle control, discloses wherein the processor outputs a solution with which the evaluation function falls below or exceeds a predefined threshold, in computing the solution (Kindo, Para. [0065], Kindo discloses the reliability of the path is calculated to be lower than a predefined reliability threshold).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include a solution in which the reliability calculation determines to be lower than a predefined threshold as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 7:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Kindo, in the same field of endeavor of autonomous vehicle control, discloses wherein when failing to obtain a solution with which the evaluation function falls below or exceeds a predefined threshold even by performing repeated calculation a predefined number of times in computing the solution, the processor selects and outputs one of solutions obtained from the repeated calculations .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include selecting a path (solution) from one of the calculated paths as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 8:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor incorporates, into the no-entry zone, an area outside of a dividing line of a traveling lane of the subject vehicle (Akiyama, Fig. 5, Akiyama discloses the avoidance distance (no entry zone) from the moving obstacle includes a full lane width which would be outside the dividing line of the traveling lane).  
Regarding Claim 9:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein when a preceding vehicle is in a traveling lane of the subject vehicle as the obstacle, the processor defines the no-entry zone so that a vehicle spacing between the subject vehicle and the preceding vehicle is prohibited from becoming less than or equal to a predefined value (Akiyama, Para. [0047], Akiyama discloses an avoidance distance (i.e. zone) which is needed to avoid collisions with at least obstacles), and 
the processor computes a target value of an actuator that controls an amount of acceleration or deceleration of the subject vehicle (Akiyama, Para. [0039], Akiyama discloses the travel control unit .
Regarding Claim 10:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein in the case where a preceding vehicle is in a traveling lane of the subject vehicle as the obstacle, the processor establishes a constraint on an upper speed limit of the subject vehicle according to a vehicle spacing between the subject vehicle and the preceding vehicle, reduces the upper speed limit as the vehicle spacing is shorter, and sets the upper speed limit lower than or equal to a speed of the preceding vehicle when the vehicle spacing is less than or equal to a predefined value (Akiyama, Figs. 12 and 13, Akiyama discloses the lateral acceleration (speed) is controlled based upon the spacing between the vehicle and the obstacle (preceding vehicle), such that as the vehicle approaches the obstacle the speed is reduced as the distance is reduced between the vehicle and obstacle (i.e. before any obstacle avoidance by steering)), and 
the processor computes a target value of an actuator that controls an amount of acceleration or deceleration of the subject vehicle (Akiyama, Para. [0039], Akiyama discloses a drive device which controls the acceleration/deceleration based upon the command values issued by the travel control unit).  
Regarding Claim 11:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor further establishes a constraint on an upper limit or a lower limit of at least one of an acceleration, a jerk, a steering speed, and a yaw rate of the subject vehicle (Akiyama, Para. [0058], Akiyama discloses the steering profile (steering speed), .  
Regarding Claim 12:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Kindo, in the same field of endeavor of autonomous vehicle control, discloses wherein evaluation items of the evaluation function include at least one of an acceleration, a jerk, a steering speed, and a yaw rate of the subject vehicle, and the degree 15of evaluation on the evaluation function increases as the acceleration, the jerk, the steering speed, and the yaw rate of the subject vehicle that are included in the evaluation items are closer to 0 (Kindo, Para. [0152-0158], Kindo discloses a reliability calculation unit which calculates the parameters (speed, position, acceleration) of the host vehicle based on sensors of the host vehicle). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include a reliability calculation based on speed, position, and acceleration as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 13:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Kindo, in the same field of endeavor of autonomous vehicle control, discloses wherein in the presence of a plurality of obstacles, the processor defines a plurality of no-entry zones corresponding to the respective obstacles, and defines an area including all the plurality of no-entry zones as a final no-entry zone (Kindo, Para. [0217], Kindo discloses for a plurality of obstacles, the path generation unit prohibits the trajectory (no entry zone) of the host vehicle towards the obstacles).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include including an area, containing a plurality of obstacles, to avoid as disclosed by Kindo in order for the trajectory setting device to appropriate set a trajectory and path of the host vehicle to avoid obstacles, (Kindo, Para. [0007-0008]).
Regarding Claim 14:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor modifies a shape of the no-entry zone according to a43 shape of a road (Akiyama, Para. [0037-0038], Akiyama discloses road curve shape and lane width are used to determine the path of the vehicle, and therefore the avoidance distance during obstacle avoidance).  
Regarding Claim 15:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Akiyama further discloses wherein the processor predicts the movement of the obstacle based on at least the position of the obstacle among the position, a speed, and an orientation of the obstacle (Akiyama, Para. [0040-0044], Akiyama discloses sensors to determine the parameters (i.e. position, size, speed, etc.) of obstacles surrounding the vehicle).  
Regarding Claim 17:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 21:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 22:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 23:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 24:
The claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Regarding Claim 25:
The claim recites analogous limitations to claim 12 above, and is therefore rejected on the same premise. 
Regarding Claim 26:
The claim recites analogous limitations to claim 13 above, and is therefore rejected on the same premise.
Regarding Claim 27:
The claim recites analogous limitations to claim 14 above, and is therefore rejected on the same premise.
Regarding Claim 28:
The claim recites analogous limitations to claim 15 above, and is therefore rejected on the same premise.
Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Kindo and in further view of Okita (US 2010/0030426; hereinafter Okita).
Regarding Claim 16:
The combination of Akiyama and Kindo disclose the obstacle avoidance apparatus according to claim 1.
Okita, in the same field of endeavor of autonomous vehicle control, discloses wherein the processor forms the no-entry zone into a convex shape (Okita, Fig. 4, Para. [0054], Okita discloses the zone in which a high or medium collision is probable (i.e. no entry zone) is convex in shape).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Akiyama to include collision zones shaped convexly as disclosed by Okita in order to project an increasing uncertainty of collision as the distance from the host vehicle increases, (Okita, Fig. 4, Para. [0054]).
Regarding Claim 29:
The claim recites analogous limitations to claim 16 above, and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (US 2015/0166062) – discloses a control system for a vehicle, including a camera to sense the surrounding environment, and the control system operating to control the steering system and avoid detected objects.
Yamakado et al. (US 2016/0347181) – discloses an operation control system for a vehicle that determines the risk potential based on the external environment information.
Okuda et al. (US 2017/0029026) – discloses a driving support device which includes an obstacle detector, lane detector, and a control unit for avoiding collisions when an object has been detected in the vehicle’s path.
Nishimura et al. (US 2018/0178789) – discloses a collision avoidance support device comprising a target detection unit, target determination unit, position determination unit, and vehicle prediction unit for determining location of obstacles and avoiding collisions.
Hiraiwa et al. (US 2018/0222474) – discloses a driving assist apparatus configured to detect an object and avoid collision with the object.
Tsuruoka et al. (US 2018/0326979) – discloses a driving assist apparatus which executes a process for collision avoidance when the possibility of a collision with the vehicle and obstacle is high.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664